DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 06/11/2021 Amendments/Arguments, which directly amended claims 1, 5-6, 8, 10; and traversed the rejections of the claims of the 03/31/2021 Office Action are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pande et al (US 2005/0146461).


    PNG
    media_image1.png
    565
    818
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    558
    688
    media_image2.png
    Greyscale


Regarding claims 1 and 8-10, Pande et al disclose in Fig 4 and 9 above apparatus for checking ionospheric correction parameters for satellite navigation (i.e. mobile SPS receiver 404), the apparatus having suitable units configured to perform a method comprising:
reading a provider signal from an interface with a correction data provider (i.e. steps 906 to 908 in Fig 9 above), the provider signal representing ionospheric correction parameters for correcting ionospheric influences for a geographic position in satellite navigation ([0058]);
determining correction data using state information relating to a state of an ionosphere between a satellite receiver of the vehicle at a geographic position and at least one satellite (i.e. ionospheric errors in the calculated positional coordinates) ([0058]), the state information 
check the ionospheric correction parameters by comparing the ionospheric correction parameters and the correction data (i.e. broadly reads on step 916 of Fig 9 above) ([0058]).
In addition, Pande et al disclose a non-transitory machine-readable storage medium that stores a computer program for performing the functions as claimed ([0045]-[0047]).
Pande does not explicitly disclose the apparatus is for a vehicle as claimed.  However, such mobile SPS receiver as taught by Pande et al are well known in the navigation art to be utilized in the vehicles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mobile SPS receiver as taught by Pande et al in a vehicle for flexibility in a system design of the mobile receiver since such utilization of the mobile receiver in the vehicle environment is well known in the art.
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claim 2, Pande et al disclose generating a comparison result that represents a deviation between the ionospheric correction parameters, which are model-based (i.e. SPS receiver ionospheric model), and the correction data, which are observation-based (i.e. ionospheric errors in the calculated positional coordinates) ([0058]).
Regarding claim 3, Pande et al disclose identifying local ionospheric interference depending on the deviation between the ionospheric correction parameters and the correction In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
Regarding claim 4, Pande et al disclose supplying a check signal depending on a comparison result of the comparing to the satellite receiver (i.e. mobile SPS receiver 404) ([0058]).
Regarding claim 5, Pande et al disclose the satellite receiver (i.e. mobile SPS receiver 404) performs the reading of the provider signal (i.e. broadly reads on steps 906 to 908 in Fig 9 above) ([0058]).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
Regarding claim 6, Pande et al disclose the signal change represents a result of a comparison of at least one signal property in relation to at least two transmission frequencies of the at least one satellite signal ([0016]-[0017]; [0051]-[0052]).
Regarding claim 7, Pande et al disclose determining correction data using state information that represents a total electron content as a characteristic variable of Earth’s ionosphere, the total electron content being defined as a product of electron density and path, measured in electrons per square meter ([0016]-[0017]; [0051]-[0052]).

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,169,958 discloses systems and methods for ionospheric correction in a system employing a single GPS frequency receiver for determining the geographic location of an object on the earth's surface.  The receiver receives signals transmitted at the GPS L1 frequency from at least first, second and third GPS satellites, the first, second and third satellites having respective orbital positions relative to the receiver such that the total electron count (TEC) contribution to ionospheric interference to signals transmitted by the respective satellites and received by the receiver is approximately the same.  Respective measured distances of the three satellites to the receiver are determined based on the actual signal transmission times.  True distances of the respective satellites are then calculated based on the assumption that the TEC contribution to the interference from each satellite is approximately the same.
US 7,994,973 discloses a vehicle control device includes a first ionospheric state information receiving unit receiving information of a predicted ionospheric state at a time point 
US 9,488,735 discloses a positioning apparatus is provided that may include a pseudo distance measurement unit that measures the pseudo distance between the positioning satellite and the antenna, an ionosphere delay amount calculating unit that calculates an ionosphere delay amount included in the pseudo distance, and a pseudo distance corrector that executes a positioning calculation by correcting the pseudo distance based on the ionosphere delay amount.  The ionosphere delay amount calculating unit sets the upper limit of the partition number between the positioning satellite and the antenna, determines the total number of electrons sTEC by integrating in the range of less than the upper limit of the partition number, and calculates the ionosphere delay amount based on the determined total number of electrons sTEC.
US 9,494,693 discloses a method for determining a position of an object having a Global Navigation Satellite System (GNSS) receiver comprises receiving signals that are transmitted by GNSS transmitters positioned on board satellites positioned in view of the object; updating service data in the object, the service data including satellite clock data, satellite orbit data, satellite delay code bias data relating to delay code biases of the GNSS transmitters, and ionospheric model data indicating a state of an ionosphere; determining, based on the 
US 9,923,626 discloses a method for capturing ionospheric data.  In accordance with one embodiment, a plurality of phase-coherent signals transmitted by at least one Global Navigation Satellite System (GNSS) satellite is received via a mobile multi-frequency GNSS receiver.  Respective code phase data and carrier phase data for each of said plurality of phase-coherent signals are derived using a software defined GNSS receiver operating on a processor of a first communication device of the multi-frequency GNSS receiver.  Respective code phase data and carrier phase data for each of the plurality of phase-coherent signals is stored in a data storage device.  The respective code phase data and carrier phase data is appended with a respective time-stamp and position fix.  An ionospheric sample based upon respective code phase data and carrier phase data of said plurality of phase-coherent signals is wirelessly transmitted to a second location.
US 10,267,919 discloses a positioning system includes an on-board device that includes a positioning signal receiver that receives positioning signals from plural artificial satellites, a signal generator that generates a correction signal for correcting a positioning result based on the plural positioning signals, and a broadcast distribution unit that employs a geostationary satellite to distribute the correction signal together with another broadcast signal.  The signal generator generates plural of the correction signals corresponding to plural distribution target regions set such that the entire area of a distribution target is covered.  The broadcast distribution unit 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646